      Case: 1:19-cv-06256 Document #: 1 Filed: 09/19/19 Page 1 of 7 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                   )
 TIMOTHY THOME, individually and on                )
 behalf of all others similarly situated,          )
                                                   )
                Plaintiff,                         )
                                                   )
                v.                                 )    Case No.:
                                                   )
 NOVATIME TECHNOLOGY, INC.,                        )
                                                   )
                Defendant.                         )
                                                   )
                                                   )

                                   NOTICE OF REMOVAL

       Defendant NOVAtime Technology, Inc. (“NOVAtime”) hereby removes this putative

class action from the Circuit Court of Cook County, Illinois to the United States District Court for

the Northern District of Illinois, Eastern Division. In this action, Plaintiff Timothy Thome brings

claims on behalf of himself and a putative class. Thome alleges Defendants violated the Illinois

Biometric Information Privacy Act, “BIPA,” 740 ILCS 14/15. (Ex. 1, Compl. ¶¶ 69-96.) This

Court has jurisdiction under both 28 U.S.C. § 1332 and the Class Action Fairness Act (“CAFA”)

because complete diversity exists, the proposed class consists of over 100 members, and the

maximum amount in controversy exceeds $5 million. See 28 U.S.C. §§ 1332, 1441, 1446, 1453(b).

I.     THOME’S ALLEGATIONS

       1.      Thome alleges that, “while employed by Flexicorps,” he “was required to scan his

fingerprints to ‘clock-in’ and ‘clock-out’ of work using a NOVAtime Biometric Data Reader.”

(Ex. 1, Compl. ¶¶ 46-47.) Thome further alleges “NOVAtime subsequently stored Plaintiff’s

fingerprint data in its systems and/or databases.” (Ex. 1, Compl. ¶ 48.)
       Case: 1:19-cv-06256 Document #: 1 Filed: 09/19/19 Page 2 of 7 PageID #:2




       2.      Thome claims that NOVAtime violated BIPA by allegedly (1) failing “to provide

a publicly available retention schedule,” (2) failing to “obtain[] the written release required by 740

ILCS 14/15(b)(3),” and (3) “disclosing, redisclosing, or otherwise disseminating Plaintiff’s and

the Class’s biometric identifiers and biometric information.” (Ex. 1, Compl. ¶¶ 75, 84, 95.)

       3.      Thome seeks to represent a class not just of other Flexicorps employees who used

NOVAtime time clocks, but “all individuals in the State of Illinois” who used their fingerprints

with NOVAtime time clocks during the applicable statutory period. (Ex. 1, Compl. ¶ 59.)

II.    GROUNDS FOR REMOVAL

       4.      There are two independent bases for this Court’s jurisdiction: (A) the Class Action

Fairness Act, 28 U.S.C. § 1332(d), and (B) diversity jurisdiction under 28 U.S.C. §1332(a).

       A.      The Class Action Fairness Act

       5.      This Court has jurisdiction under CAFA over putative class actions in which (1)

minimal diversity exists; (2) the proposed class consists of least 100 members; and (3) the amount

in controversy exceeds $5 million. See 28 U.S.C. §§ 1332(d)(1)(B) (defining “class action” to

include state law class actions); 1332(d)(2) (granting district courts original jurisdiction over

purported class actions in which the amount in controversy exceeds $5 million and “any member

of a class of plaintiffs is a citizen of a State different from any defendant”); 1332(d)(5)(B)

(requiring at least 100 members in proposed class); 1453(b) (permitting removal of class actions

under section 1446); and 1446 (permitting removal).

       6.      First, minimal diversity exists because at least one “member of a class of plaintiffs

is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A). Here, Thome

alleges he is a citizen of Illinois. (Ex. 1, Compl. ¶ 18.) Under § 1332, corporations are considered

citizens of their state of incorporation and their principal place of business. 28 U.S.C. § 1332(c)(1).



                                                  2
      Case: 1:19-cv-06256 Document #: 1 Filed: 09/19/19 Page 3 of 7 PageID #:3




NOVAtime is incorporated in California, and its principal place of business is Rancho Cucamonga,

California. (Ex. 1, Compl. ¶ 19, Ex. 2, Articles of Incorporation.)

       7.      Second, Thome purports to bring this action on behalf of “all individuals in the

State of Illinois who had their fingerprints, hand geometry, or other biometric data collected,

captured, received, or otherwise obtained or disclosed by NOVAtime during the applicable

statutory period.” (Ex. 1, Compl. ¶ 59.) Thome further alleges that in Illinois, “NOVAtime

provides its Biometric Data Readers to companies in the healthcare, security, and manufacturing

industries, amongst others” and that “the class is so numerous that joinder of all members is

impracticable.” (Ex. 1, Compl. ¶¶ 2, 60.) Indeed, based on information available to NOVAtime,

thousands of individuals used the fingerprint scanning function on NOVAtime time clocks in

Illinois during the alleged class period. (Ex. 3, Decl. of B. Grinwis ¶ 3.) Accordingly, the proposed

class consists of more than 100 members in accordance with CAFA’s requirement. 28 U.S.C.

§ 1332(d)(5)(B).

       8.      Third, the amount in controversy plausibly “exceeds the sum or value of

$5,000,000, exclusive of interest and costs.” 28 U.S.C. § 1332(d)(2). For purposes of determining

the amount in controversy, CAFA requires that “the claims of the individual class members shall

be aggregated.” 28 U.S.C. § 1332(d)(6). Defendants need only show that there is a “reasonable

probability that the stakes exceed” $5 million. Brill v. Countrywide Home Loans, Inc., 427 F.3d

446, 449 (7th Cir. 2005). The amount in controversy “is a pleading requirement, not a demand for

proof.” Blomberg v. Serv. Corp. Int’l, 639 F.3d 761, 763 (7th Cir. 2011) (internal citation omitted).

“Once the proponent of federal jurisdiction has explained plausibly how the stakes exceed

$5,000,000, … the case belongs in federal court unless it is legally impossible for the plaintiff to

recover that much.” Id. at 764 (citation omitted) (emphasis added).



                                                 3
        Case: 1:19-cv-06256 Document #: 1 Filed: 09/19/19 Page 4 of 7 PageID #:4




        9.     The proposed class in this case is comprised not merely of all Flexicorps

employees, but of “[a]ll individuals in the State of Illinois” who had their fingerprints “collected,

captured, received, or otherwise obtained or disclosed by NOVAtime during the applicable

statutory period.” (Ex. 1, Compl. ¶ 59.) As noted above, based on information available to

NOVAtime, more than 1,001 individuals in Illinois used the fingerprint scanning functionality on

NOVAtime time clocks during the alleged class period. (Ex. 3, Decl. of B. Grinwis ¶ 3.) Because

the complaint alleges that each member of the class is entitled to statutory damages of up to $5,000

for each violation of the statute, even if Thome alleged only one statutory violation per person, the

stakes exceed $5,000,000 (1,001 X $5,000 = $5,005,000). See Blomberg, 639 F.3d at 763 (holding

“[a] good-faith estimate is acceptable if it is plausible and adequately supported by the evidence”).

        B.     Diversity Jurisdiction

        10.    This court also has diversity jurisdiction over cases where (1) the matter is between

“citizens of different states,” and (2) “the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.” 28 U.S.C. § 1332(a). Both requirements are satisfied

here.

        11.    With regard to the first factor, complete diversity exists because Thome and

NOVAtime are citizens of different states. As discussed above, Thome is a citizen of Illinois and

NOVAtime is a citizen of California.

        12.    The second factor is also satisfied, as the amount in controversy could exceed

$75,000. Under § 1332(a) (unlike under CAFA), “the amount in controversy must be satisfied by

one of the named plaintiffs; aggregating claims is not allowed for purposes of determining the

jurisdictional amount.” Oshana v. Coca-Cola Co., 472 F.3d 506, 511 (7th Cir. 2006). But as with

the amount in controversy under CAFA, “unless recovery of an amount exceeding the

jurisdictional minimum is legally impossible, the case belongs in federal court.” Grinnell Mut.

                                                 4
        Case: 1:19-cv-06256 Document #: 1 Filed: 09/19/19 Page 5 of 7 PageID #:5




Reinsur. Co. v. Haight, 697 F.3d 582, 585 (7th Cir. 2012) (internal quotation marks omitted)

(emphasis added).

         13.     Here, Thome alleges he was “required to scan his fingerprint each time he began

and ended his workday at Flexicorps.” (Ex. 1, Compl. ¶ 49 (emphasis added).) He further alleges

that he “has continuously and repeatedly been exposed to the risks and harmful conditions created

by NOVAtime’s violations of BIPA.” (Ex. 1, Compl. ¶ 53 (emphasis added).) Thome asks for

“statutory damages of $5,000 for each intentional and/or reckless violation of BIPA pursuant to

740 ILCS § 14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent

violation of BIPA pursuant to 740 ILCS § 14/20(1).” (Ex A, Compl. at 21 (Prayer for Relief)

(italics in original).)

         14.     Thome’s “complaint and BIPA together can plausibly be read to suggest that a

violation of at least some of the BIPA provisions at issue allegedly occurred every time [Thome]

clocked in and out of work.” Peatry v. Bimbo Bakeries USA, Inc., 2019 WL 3824205, at *3 (N.D.

Ill. Aug. 7, 2019).1 According to NOVAtime’s records, Thome clocked in and out of Flexicorps

more than 16 times. (Ex. 3, Decl. of B. Grinwis ¶ 4.) Thus, even if Thome sought to recover under

only one section of BIPA, the amount in controversy possibly exceeds $75,000 (16 X $5,000 =

$80,000).

III.     COMPLIANCE WITH REMOVAL STATUTE

         15.     Finally, the procedural requirements for removal have been satisfied. The notice is

timely because it was filed within 30 days of service. 28 U.S.C. § 1446(b). NOVAtime was served

on August 21, 2019. (Ex. 4, Proof of Service.) The deadline to file this notice is thus September

20, 2019. In addition, pursuant to 28 U.S.C. § 1446(a), all process, pleadings, and orders that have


1
    NOVAtime disputes that this measure of damages is proper under BIPA.

                                                  5
      Case: 1:19-cv-06256 Document #: 1 Filed: 09/19/19 Page 6 of 7 PageID #:6




been filed or served on NOVAtime in the Circuit Court of Cook County action are attached hereto.

(Ex. 1, Compl.; Ex. 4, Proof of Service; Ex. 5, Motion for Class Certification and Continuance).

Finally, NOVAtime provided written notice of this notice to counsel for Thome, and it has filed a

copy of this notice with the clerk of the Circuit Court of Cook County. 28 U.S.C. § 1446(d).


 Dated: September 19, 2019                         Respectfully submitted,


                                                   /s/ Martin L. Roth
                                                   Martin L. Roth
                                                   KIRKLAND & ELLIS LLP
                                                   300 North LaSalle Street
                                                   Chicago, Illinois 60654
                                                   (312) 862-2000
                                                   (312) 862-2200
                                                   martin.roth@kirkland.com

                                                   Counsel for NOVAtime Technology, Inc.




                                               6
      Case: 1:19-cv-06256 Document #: 1 Filed: 09/19/19 Page 7 of 7 PageID #:7




                               CERTIFICATE OF SERVICE

        I hereby certify that on September 19, 2019, the foregoing document was filed using the
CM/ECF system and I caused the foregoing document to be electronically transmitted via
electronic mail and U.S. mail to the following:

       Ryan F. Stephan
       James B. Zouras
       Andrew C. Ficzko
       STEPHAN ZOURAS, LLP
       100 N. Riverside Plaza, Suite 2150
       Chicago, Illinois 60606
       rstephan@stephanzouras.com
       jzouras@stephanzouras.com
       aficzko@stephanzouras.com

       Brandon M. Wise
       Paul A. Lesko
       PEIFFER WOLF CARR & KANE, APLC
       818 Lafayette Ave., Floor 2
       St. Louis, MO 63104
       Ph: 314-833-4825
       bwise@pwcklegal.com
       plesko@pwcklegal.com

                                                  Respectfully submitted,


                                                  /s/ Martin Roth




                                              7
